[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs, John and Nancy Yanosy, filed this action against the defendants, Delta II, Inc., Residential Inspection Technology, Inc., and Enterprise Realty, Inc., on June 4, 1992. The summons and complaint contained a return date of June 15, 1992, a Monday. Defendant Enterprise Realty, Inc. filed its appearance in this action on July 6, 1992, and ten days later, on July 16, 1992, filed a motion to dismiss the action on the ground that the plaintiffs designated an improper return date on the summons and complaint.
Subsequently, the plaintiffs had an amended summons and complaint served upon the defendants, which was filed in the superior court on July 28, 1992. The amended summons and complaint bear a return date of June 16, 1992, a Tuesday. The plaintiffs filed an objection to the defendant's motion to dismiss. CT Page 6227-o
"A motion to dismiss is the appropriate vehicle for challenging the jurisdiction of the court."  Zizka v. Water Pollution Control Authority, 195 Conn. 682, 687, 490 A.2d 509
(1985). A defendant may assert insufficiency of process as a ground for a motion to dismiss. Practice Book 143. Arpaia vs. Corrone, 18 Conn. App. 539, 540, Connecticut General Statutes52-48, 52-128, and 52-123; Hillman vs. Greenwich, 217 Conn. 520,527.
In the instant case, the plaintiffs' original process was insufficient, as the return date indicated thereon was not in compliance with General Statutes 52-48. However, under the directions of General Statutes 52-72, 52-128 and 52-123, such a defect is correctable. The plaintiff corrected the defect by serving upon the defendants, and filing in court, amended process designating a Tuesday as the return date.
Accordingly, the motion to dismiss is denied.
FORD, JUDGE CT Page 6227-p